Citation Nr: 1758209	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-17 066 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from May 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to TDIU prior to March 22, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran meets the schedular requirements for TDIU from March 22, 2010; his service-connected disabilities render him unemployable.


CONCLUSION OF LAW

The criteria are met for a TDIU from March 22, 2010.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of TDIU, disabilities of common etiology will be considered a single disability.  Id. 

Service connection is in effect for PTSD with major depressive disorder, rated as 50 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; and chronic congestive heart failure, rated as 0 percent disabling.  The schedular requirements for TDIU have been met since March 22, 2010, the date on which the Veteran had a combined rating of 70 percent, with one disability ratable at 40 percent.

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A TDIU claim was received in August 2010.  The Veteran reported that he was unable to work due to peripheral neuropathy and diabetes.   He indicated that he last worked in 1999.   

The hearing testimony reflects the Veteran's contention that he is unable to perform any kind of work, including sedentary work.  His representative stated that the Veteran is heavily medicated due to his PTSD and suffers from peripheral neuropathy symptoms which affect him even when he is sitting.

An April 2012 VA diabetes examination reflects a medical opinion that peripheral neuropathy impacted the Veteran's ability to work.  The examiner noted that the Veteran could not stand on his feet for more than 25 to 30 minutes without his feet getting numb.  

The Veteran had a VA examination in August 2012.  The examiner opined that the Veteran could perform sedentary work.  The examiner reasoned that peripheral neuropathy of the lower extremities is in the mild to moderate range, and there is no evidence to suggest that service-connected issues prohibit sedentary work requirements.  

The Board finds that the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.  The Veteran has work experience as a welder and pipe fitter.  The competent medical evidence establishes that the Veteran is unable to perform his occupation as a welder/pipe fitter because he cannot stand for long periods of time.  The evidence shows that he cannot perform sedentary work due to the effects of his medications for his service-connected disabilities.  He does not have training or experience in any type of sedentary occupation.  The schedular criteria of § 4.16(a) are met from March 22, 2010.  Accordingly, entitlement to a TDIU is granted from March 22, 2010.


ORDER

Entitlement to a TDIU is granted from March 22, 2010, subject to regulations governing the payment of monetary benefits.


REMAND

He has been found unemployable due to his disabilities, but does not meet the schedular criteria prior to March 22, 2010.  The Board is prohibited from assigning a TDIU on an extraschedular basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation Service, and not the Board, in the first instance.  Accordingly, this matter is to be referred to the Director of the Compensation Service for consideration of whether TDIU is warranted on an extraschedular basis prior to March 2010.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of whether the Veteran is entitled to a TDIU on an extraschedular basis prior to March 22, 2010 to the Director of the Compensation Service for consideration.  Ensure that all appropriate notification is sent to the Veteran and his representative in connection with this directive.

 2.  Thereafter, readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


